IN THE SUPREME COURT OF THE STATE OF NEVADA


ORLONDO ISAIAH GRIFFIN-                                 No. 83986
RAMIREZ, A/K/A ORLANDO ISAIAH
GRIFFIN-RAMIRE Z,
                  Appellant,
                                                             FILED
              vs.                                            JAN 1 9 2022
THE STATE OF NEVADA,
                                                            EUZABEDI A. BROWN
                  Respondent.                             CLERIC?rREME COUR?
                                                         BY
                                                              DEPAI   A:E.4-R171

                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order denying a
motion for recalculation of good time credits. Fifth Judicial District Court,
Nye County; Kimberly A. Wanker, Judge.
            This court's review of this appeal reveals jurisdictional defects.
First, the notice of appeal was untimely filed. Lozada v. State, 110 Nev.
349, 871 P.2d 944 (1994) (explaining that an untimely notice of appeal fails
to vest jurisdiction in this court). Second, no statute or court rule permits
an appeal from an order denying a motion for recalculation of good time
credits. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990)
(explaining that court has jurisdiction only when statute or court rule
provides for appeal). Accordingly, this court
            ORDERS this appeal DISMISSED.




                            $1/41Z4GeA.) , J.
                        Silver
               o


                           J                                              J.
Cadish


                                                                   ,1 pig
                cc:   Hon. Kimberly A. Wanker, District Judge
                      Orlondo Isaiah Griffin-Ramirez
                      Attorney General/Carson City
                      Nye County District Attorney
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                   9